Citation Nr: 1041301	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a respiratory disorder, 
claimed as asthma.  

3.  Entitlement to an initial rating in excess of 50 percent for 
maxillary sinusitis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1981 to 
October 1985.

The appeal comes before the Board of Veterans' Appeals (Board) 
from June 2006 and October 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to service 
connection for asthma and PTSD.  The June 2006 RO decision also 
granted service connection for rhinitis and assigned a 10 percent 
disability rating and granted service connection for sinusitis 
and assigned a 50 percent disability rating. 

In a statement received on June 11, 2010, the Veteran stated that 
her service connected rhinitis met the criteria for a 30 percent 
rating.  Following a review of the Veteran's medical records, the 
RO increased the Veteran's disability rating for rhinitis to 30 
percent, effective March 25, 2005, the date of her original 
claim.  This increase to 30 percent constitutes a full grant of 
the benefit sought by the Veteran, hence, the claim for an 
increased evaluation for rhinitis satisfied.  

In August 2010, the Veteran testified during a Travel Board 
hearing in front of the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The Veteran has raised the issues of entitlement to service 
connection for hearing loss and endometriosis in June 2010.  
These matters are referred to the RO for appropriate action.

The issues of service connection for an acquired psychiatric 
disorder and a pulmonary disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In the August 2010 Board hearing, the Veteran indicated that 
she wished to withdraw the appeal concerning matter of 
entitlement to a rating in excess of 50 percent for sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an increased rating 
for sinusitis by the appellant (or his or her authorized 
representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).
.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  See 
38 C.F.R. § 20.204 (2010).

In this case, it was expressly indicated that the Veteran 
withdrew her appeal concerning the matter of entitlement to a 
rating in excess of 50 percent for sinusitis in the August 2010 
Board hearing and in an August 2010 statement from the Veteran.  
Accordingly, the Board does not have jurisdiction to review the 
appeal concerning this issue, and the Veteran's appeal of this 
issue is dismissed without prejudice.

ORDER

The appeal for entitlement to a rating in excess of 50 percent 
for sinusitis is dismissed.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to her appeal.

The Veteran contends she has a respiratory disorder since service 
due to chemical exposure and developed PTSD due to an unverified 
in-service sexual assault. 

The Veteran's service treatment records and post-service 
treatment records in the months following separation from service 
indicate continued complaints and diagnoses of persistent 
bronchitis and upper respiratory infections.  A January 1986 
post-service treatment record diagnosed persistent bronchospasms, 
probably asthma.  

In a November 2006 VA pulmonary progress note, the Veteran 
reported being first diagnosed with asthma while in the Air Force 
in the 1980s.  She stated she first started having asthma about 
22 years prior which she believed was associated with her work 
with solvents in the military.  She indicated that her asthma is 
somewhat under control but described asthma exacerbations about 
once every three months.  

The Veteran also claims she has PTSD due to an in-service sexual 
assault and an incident concerning the decapitation of a fellow 
service member in front of her.  

In a January 2010 VA progress note, the Veteran reported a sexual 
assault while she was in the military, the decapitation of 
service member Rolly Rupp, a history of sexual experiences at a 
young age, and sexual molestation at 14 and 17 years old.  The 
Veteran stated her greatest distress relates to the decapitation, 
the sexual molestation by a doctor at age 17, and the shame and 
anger she feels related to her sexual addiction.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Service treatment records contained in the claims 
file do not contain any treatment for, complaints of, or 
diagnosis of a psychiatric disability.  However, the claims file 
clearly contains records of multiple diagnoses of bronchitis and 
respiratory problems during service, and a diagnosis of reactive 
airway disease only two months after release from active duty.  
Evidence in the claims file also shows the Veteran is currently 
receiving treatment for a psychiatric order and asthma.  
Therefore, after all available records are obtained and 
associated with the claims file, the Veteran should be afforded 
VA psychiatric and pulmonary examinations to determine the nature 
and etiology of any acquired psychiatric or pulmonary disorder.

The Veteran indicated in her February 2007 letter, that her name 
had changed frequently, often leading to the confusion in the 
availability of her service and post-service treatment records.  
While in service, the Veteran used the surnames Snyder, Wollin 
and Pike.  For three years following service she used the surname 
Keeton.  The RO should attempt to obtain any service or VA 
treatment records available under any identified surname related 
to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2010) are fully complied with and 
satisfied.  

2.  The AMC/RO should attempt to obtain the 
Veteran's service treatment records which 
may be found under her previous surnames.  
All service treatment records should be 
placed together within the claims folder.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated her for her claimed psychiatric 
and respiratory disorders since service.  
After the Veteran has signed the 
appropriate releases, those records not 
already found within the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

4.  After completion of the above, the 
Veteran should be scheduled for VA 
respiratory examination.  All indicated 
tests and studies, to include pulmonary 
function tests, are to be performed.  
Prior to the examination, the claims file 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner should 
specifically identify/diagnosis the 
Veteran's current respiratory disorder, if 
found, and opine as to whether any such 
current lung disorder at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) had its onset in service or is 
otherwise etiologically related to her 
period of service.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

5.  The Veteran should be schedule for a 
VA psychiatric examination by a 
psychiatrist or psychologist, for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any current 
psychiatric disorder had its onset in 
service or was aggravated by active 
service.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, educational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should address the any psychiatric 
diagnoses presented in the claims file, 
and clarify the Veteran's current 
psychiatric diagnosis/diagnoses.  If the 
examiner diagnoses the Veteran with PTSD, 
the examiner should comment as to whether 
the PTSD is the result of any verified in-
service stressor.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the service connection claims should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


